Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered January 23, 2008, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention concerning the trial court’s charge on the issue of justification is unpreserved for appellate review (see CPL 470.05 [2]; People v Peterkin, 23 AD3d 678, 679 [2005]; People v Moultrie, 6 AD3d 730 [2004]). In any event, the trial court’s charge was proper (see CJI2d[NY] Defense, Justification: Use of Deadly Physical Force in Defense of a Person; People v Palmer, 34 AD3d 701, 703 [2006]).
The defendant was not deprived of the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Balkin, Leventhal and Austin, JJ., concur.